United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.M., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Wichita, KS, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Paul Joslin, Esq., for the appellant
No appearance, for the Director

Docket No. 07-226
Issued: May 2, 2008

Oral Argument March 20, 2008

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On November 1, 2006 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated April 13, 2006, with respect to her right knee
claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of
this case.
ISSUE
The issue is whether appellant has established a period of disability causally related to her
accepted right knee sprain/strain.
FACTUAL HISTORY
On August 26, 2005 appellant filed a traumatic injury claim (Form CA-1) alleging that
she sustained a right knee injury while in the performance of duty on August 7, 2005. She stated
that she tripped and fell at a checkpoint while reaching for a property bowl. The record indicates
appellant had been working a light-duty position on August 7, 2005 as a result of an

employment-related back strain. A form report dated July 15, 2005 from Dr. Edward Cusick, an
attending osteopath, included a 20-pound lifting restriction, 2 hours walking or standing, and 15
minutes per hour of intermittent bending or stooping. Appellant had received a notice of
proposed removal from employment on July 19, 2005 for unsatisfactory attendance and abuse of
leave. Her employment was terminated August 25, 2005.
The Office accepted the claim for a right knee sprain/strain. In an undated form report
(CA-20), Dr. Cusick diagnosed lumbar strain and right knee strain. He reported a period of
partial disability from August 7 to 29, 2005.
In a treatment note dated September 6, 2005, Dr. Cusick diagnosed lumbar strain, chronic
but improved, and right knee strain, also improved. He stated, “Avoid bending, stooping and
lifting. [Appellant] is still on 20 [pounds] lifting restriction at work. No repetitive bending of
the knees. [Appellant] should n[o]t be standing more than two [hours] at a time.” In a narrative
report dated October 5, 2005, Dr. Cusick provided a history that appellant had twisted her knee
at work and developed knee pain. He reported that appellant had initially been treated for knee
symptoms by a Dr. Couch, and on August 22, 2005 she still had tenderness over the medial
collateral ligament. According to Dr. Cusick, appellant was last seen on September 6, 2005 and
her knee was almost back to normal. He stated that appellant was having a little pain and was
told to avoid repetitive bending. By report dated November 7, 2005, Dr. Cusick reiterated the
history provided in his October 5, 2005 report and concluded that appellant had a 20-pound
lifting restriction, no standing more than two hours and no repetitive bending.
In a decision dated January 5, 2006, the Office found that appellant had not established
any period of disability causally related to the right knee sprain/strain. The Office also found
that appellant was not entitled to continuation of pay.
Appellant requested reconsideration and submitted a report dated January 17, 2006 from
Dr. Cusick, who repeated the prior history and stated that appellant had been released to work on
light duty on September 26, 2005.
By decision dated April 13, 2006, the Office denied modification of the January 5, 2006
Office decision.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his or her claim, including that any disability for
which compensation is claimed are causally related to the employment injury.2 Whether a
particular injury causes an employee to be disabled for work, and the duration of that disability,
are medical issues that must be proved by a preponderance of the reliable, probative and
substantial medical evidence.3
1

5 U.S.C. §§ 8101-8193.

2

Kathryn Haggerty, 45 ECAB 383 (1994); Elaine Pendleton, 40 ECAB 1143 (1989).

3

Fereidoon Kharabi, 52 ECAB 291, 292 (2001).

2

ANALYSIS
At the time of the August 7, 2005 injury appellant was working a full-time light-duty
position based on work restrictions provided by Dr. Cusick. According to his July 15, 2005
report, appellant was limited to 20 pounds lifting, 2 hours standing or walking, with intermittent
bending, stooping or twisting of no more than 15 minutes per hour.
The Office accepted that appellant sustained a right knee sprain/strain on August 7, 2005.
It is appellant’s burden to submit probative and reliable medical evidence that establishes
disability for work as a result of her knee injury. Since appellant was working a light-duty
position when injured, she must submit medical evidence showing that she was unable to
perform the light-duty job as a result of the accepted August 7, 2005 knee injury.4
Dr. Cusick did not provide a report that established disability for the light-duty job. He
provided specific work restrictions in a September 6, 2005 treatment note, when he limited
appellant to 20 pounds lifting, two hours standing and no repetitive bending. It does not appear,
however, that these restrictions represented any change in appellant’s ability to work. The prior
restrictions limited lifting to 20 pounds, standing of two hours and bending to intermittent, shortterm periods. Dr. Cusick did not find that appellant was unable to perform her light-duty job.
He did not provide a rationalized medical opinion supporting a period of total disability.
Dr. Cusick referred in his January 17, 2006 report of “releasing” appellant to light duty on
September 26, 2005.
In the absence of probative medical evidence, the Board finds that appellant did not meet
her burden of proof in this case. The Office properly determined that appellant had not
established entitlement to compensation for wage loss as a result of the August 7, 2005 right
knee sprain/strain.
CONCLUSION
The medical evidence of record is not sufficient to establish a period of disability causally
related to the August 7, 2005 employment injury.

4

The term “disability” as used under the Act means the incapacity, because of injury in employment, to earn the
wages which the employee was receiving at the time of injury. Donald Johnson, 44 ECAB 540, 548 (1993); 20
C.F.R. § 10.5(17).

3

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated April 13 and January 5, 2006 are affirmed.
Issued: May 2, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

